Citation Nr: 1736987	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-33 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Appellant served on active duty for training from February 1963 to August 1963, with additional reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on his part.


FINDING OF FACT

The preponderance of the probative evidence is against a finding that the Appellant's current right knee disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Appellant's service treatment records, post service treatment records, and VA examination report are of record. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in   38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R.    § 3.303(b)).  Regulations also provide that service connection may be granted    for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A.         § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty performed for training purposes by members of    the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A.     § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24). Presumptive periods for service connection pursuant to 38 C.F.R. §§ 3.307 and 
3.309 do not apply to ACDUTRA unless the person concerned became disabled 
as a result of a disease or injury incurred or aggravated in the line of duty during      the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991)

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Appellant contends that during his military service, he fell from 30 to 40 feet above into a fox hole and landed on both of his knees, requiring admittance to the hospital and resulting in his current knee disabilities.

At the outset, the record reflects the Appellant has been diagnosed with mild degenerative joint disease of the right knee and calcified tendinopathy of the right knee as shown on the November 2011 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the disability is related to the knee injury the Appellant sustained during his period of ACDUTRA.  

The Appellant's service treatment records reveal that in March 1963 he went to    sick call after the fall cause him to land on both of his knees.  X-ray findings were negative for any bony abnormalities.  He was treated with analgesics and given a light duty profile.  Five days later, the Appellant returned to sick call complaining that he could not extend his knees.  The examiner noted there seemed to be a mild effusion of both knees and the Appellant was admitted to the hospital until April 1963, for a total of 22 days.  At that time, he was diagnosed with a traumatic hemorrhage on both knees.  Treatment consisted of aspiration of bloody fluid       and injections of Depo-Medrol in both knees, and the Appellant was placed on temporary restricted duty.  Service records support that such occurred during a period of ACDUTRA.

The Appellant had an x-ray of the left knee in November 2001 and was seen for complaints concerning the left knee in October 2010, followed by surgery for that knee.  Post-service treatment records do not reflect treatment for the right knee.   

The Appellant underwent a VA examination in November 2011.  He reported that more than 40 years after service, he sought treatment for the first time for knee disability and had surgery on his left knee.  X-ray findings of the knee in 2011 revealed no acute fracture or dislocations.  There was mild bilateral narrowing at   the lateral joint spaces and there were periarticular calcifications adjacent to the medial femoral condyles.  There was fullness of the right-sided suprapatellar soft tissues.  The impression was degenerative changes and calcific tendinopathy.  

The examiner diagnosed the Appellant with left knee meniscus tear, mild degenerative joint disease of the bilateral knees and calcified tendinopathy of the bilateral knees.  The examiner opined that the Appellant's bilateral knee disabilities were less likely than not related to his in-service knee injury.  The examiner explained that it was well documented that the Appellant fell into a fox hole and had trauma to the knees which produced blood in the joints (hemarthrosis) requiring aspiration and admission to the hospital.  However, despite the well-documented in-service injury to the knees, the examiner stated there was no evidence of complaint of treatment due to a bilateral   knee condition for more than 40 years after service, pointing out that the condition in service was acute and transitory and resolved with the military treatment given at that time.

In February 2012, the Appellant's private orthopedic surgeon submitted a nexus statement concerning the left knee only.  

Thus, there is no medical opinion of record linking the Appellant's current right knee disability to service.  The only opinion addressing this question was from the VA examiner in November 2011, who opined the condition was not related to service.  

While the Appellant asserts that his right knee disability is related to his injury in service, he has not shown that he has specialized training sufficient to render an opinion on the etiology of knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a knee disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Appellant experienced in service or following service are in any way related to his current disability is also    a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Appellant is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Appellant's opinion as to the diagnosis or etiology of his current right knee disability is not competent medical evidence.  The Board finds the uncontroverted medical opinion of the November 2011 VA examiner to be of significantly greater probative weight than the Appellant's lay assertions. 

The Board acknowledges that the Appellant has submitted a buddy statement from his reverend, who has attested to knowing the Appellant since 1996 and that since he has known the Appellant, the Appellant has frequently stated that he was hurt in a fall during service and described the treatment the Appellant received.  Moreover, the reverend stated that the Appellant indicated to him that as a direct result of the injuries to his knee during service, he has been subject to pain and discomfort and that these injuries have been an impediment, a handicap, and an undesirable painful ailment.  However, the statement simply addresses what the Appellant told him occurred and the symptomatology the Appellant experiences.  Moreover, as a lay person, the reverend is not competent to provide an opinion on the etiology of the Appellant's right knee disability, as such matter requires medical expertise. 

In sum, the preponderance of the competent and probative evidence indicates that the Appellant's current right knee disability is not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against     the claim and service connection for a right knee disability is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that additional development is needed on the claim for service connection for a left knee disability. 

As noted above, the Appellant was seen during ACDUTRA after a fall on his   knees.  X-ray findings were negative for any bony abnormalities. Five days later, the Appellant returned to sick call complaining that he could not extend his knees.      He was hospitalized and diagnosed with a traumatic hemorrhage on both knees.  Treatment consisted of aspiration of bloody fluid and injections of Depo-Medrol.

Post-service private treatment records contain a November 2001 x-ray report of the left knee showing calcification of the medial collateral ligament with the rest of the visualized bones, soft tissues, and joint spaces appearing preserved.  The radiologist found there was dystrophic calcification of the medial collateral ligament and concluded that the dystrophic calcification was probably the sequela of previous trauma.   

An October 2010 MRI showed a small amount of intraarticular joint fluid, an oblique linear hyperintensity at the posterior horn of the medial meniscus which reaches the inferior articular surface and is most consistent with an oblique linear tear.  The lateral meniscus was well-preserved.  The anterior and posterior cruciate ligaments and medial and lateral collateral ligaments were unremarkable.  The patella, patellar cartilages and patellar tendons were normal.  The physician's impression was minimal joint effusion and an oblique linear tear at the posterior horn of the medial meniscus.  In November 2010, the Appellant underwent left   knee arthroscopy due to the medial meniscus tear, with soft tissue excision revealing fibromembranous tissue, cartilage and synovium consistent with meniscus.  

On VA examination in November 2011, the examiner diagnosed the Appellant with left knee meniscus tear, mild degenerative joint disease of the knees and calcified tendinopathy of the knees.  The examiner opined that the Appellant's knee disabilities were less likely than not related to his in-service knee injury, stating  that the condition in service was acute and transitory and resolved with treatment. 

In February 2012, the Appellant's private orthopedic surgeon stated that the Appellant suffered an injury to his left knee years ago while in active duty, and     had recurrent problems with that joint until he had to undergo arthroscopic surgery in November 2010.  She stated that he has underlying post traumatic arthrosis.  However, the opinion does not provide adequate rationale for the conclusory statements. 

In light of the above, the Board finds that an additional opinion is warranted that addresses whether any of the Appellant's left knee disabilities are post-traumatic residuals of his in-service injury.

Accordingly, this issue is REMANDED for the following action:

1.  Send the claims file to a VA physician to obtain      an addendum opinion concerning the claim for service connection for a left knee disability. If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the physician is asked to provide an opinion as to whether it is at least as likely as not that any of the diagnosed left knee disabilities (left knee meniscus tear, mild degenerative joint disease, post traumatic arthrosis, and calcified tendinopathy) are a post-traumatic residual of the in-service fall on the left knee.  In explaining the basis for this opinion, the physician should address the 2001 x-ray that the radiologist concluded showed dystrophic calcification probably the sequela of previous trauma, and the statement from the private orthopedic surgeon that the Appellant suffers from post-traumatic arthrosis.

2.  After undertaking the development above and            any additional development deemed necessary, the Appellant's claim should be readjudicated.  If the     benefit sought on appeal remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


